DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on October 7, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 2, 4, 6, 8, 9, and 28-30.

Applicant previously cancelled claims 3 and 10.

Applicant previously withdrew claims 12-27.

Claims 1, 2, 4-9, 11, and 28-31 are pending and have been examined.

Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 1, 2, 4-9, 11, and 28-31 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1, 2, 4-9, 11, and 28-31 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. Examiner does not find this argument persuasive. Applicant is arguing that the claims do not preempt the judicial exception. The 2014 IEG Already Incorporates Preemption Where Appropriate. The Supreme Court has described... the concern driving the judicial exceptions as preemption, however, the courts do not use preemption... as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part... using this framework to distinguish between preemptive claims, and “those that integrate the building... eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence... of complete preemption does not guarantee that a claim is eligible. 
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem, whether or not to execute a financial with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to identify that a transaction is irregular and thus needs to be halted. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application. The fact the initial trade was expected to be executed with low latency does not affect its ability to be halted. Applicant further argues that its claims counterintuitively reduces overall system latency by introducing latency to a portion of trading operation in contradiction to received order instructions to executing the trading operation with low latency. However, Applicant’s specification is not commensurate in scope with this argument. Applicant only discusses the latency aspect in highly generalized terms noting that FAST orders are intended to have low latency and SLOW orders are insensitive to increased latency.  Applicant is merely implementing a business solution, identifying that a transaction is irregular/has an error and halting that transaction. While there may be consequences associated with “bad” transactions there is nothing technical in nature about this problem or Applicant’s solution.
	Applicant argued its claims are necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computers. Examiner does not find this argument persuasive. Applicant merely states the conclusion without providing any analysis as to how it reaches that standard. Applicant has not identified the specific problem it is attempting to address (merely a general “improving latency and volatility associated with transactions”). Applicant has not explained how the problem is technical in nature or specifically arises in the realm of computers. Applicant has not explained how its solution is necessarily rooted in computer technology. Applicant merely has claims implemented in a technological environment which is not sufficient to qualify as an improvement in technology.
Applicant argued its claims are similar to those in Amdocs. Examiner does not find this argument persuasive. Applicant’s claims are not similar to those in Amdocs in which the manner that data was gathered provided an inventive concept through use of distributed architecture. The claims in Amdocs were directed to field enhancement in a distributed network. It was the specificity of the claimed architecture which amounted to eligible subject matter. Applicant’s claims are not similar merely because the abstract idea is claimed with specificity. Applicant’s claims are not similar to those in Amdocs. Applicant’s claims do not amount to a practical application under this comparison.
Applicant argued that the claims amount to significantly more because they recite something other than what is well understood, routine, and conventional. Applicant argued that its claims are similar to those BASCOM. Examiner does not find this argument persuasive. In BASCOM it was the specific combination, filtering at a specific location which amounted to significantly more. Applicant’s claims do not contain similar subject matter where conventional activities are being performed in an unconventional manner, such as the filtering in BASCOM. Applicant is merely alleging the claims are similar to BASCOM and have an unconventional combination of limitations. Applicant has not expressed which limitations in combination with each other amount to significantly more or how their combination results in significantly more (similar to how the filtering in BASCOM was improved by filtering server side). 
Applicant argued that Examiner has not presented evidence as required by Berkheimer and that it claims something other than what is well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is arguing that the underlying abstract idea is something other than well-understood, routine, and conventional. Applicant is incorrect in its view that Examiner needs to demonstrate that the underlying abstract idea is something other than well-understood, routine, and conventional. Examiner is required to show that the additional elements are well-understood, routine, and conventional. Outside the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that extra-solution activity (the sending and receiving of data) is well-understood, routine, and conventional citing to MPEP 2106.05(g). Examiner provided evidence that the computer implementation of the abstract idea is well-understood, routine, and conventional citing to MPEP 2106.05(f) and Applicant’s specification which discloses that the methodology may be implemented using a general purpose/generic computer. Examiner has provided the proper evidence.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low latency” in claim 1 is a relative term which renders the claim indefinite. The term “low latency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2, 4-9, 11, and 28-31 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11, and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea which may be summarized as assessing whether an electronic (financial) order violates a predetermined threshold. 

Claim 1 recites the limitations of: 
set one or more predetermined thresholds associated with risk protection characteristics for one or more transactions; 
a plurality of electronic orders each comprising execution instructions for controlling execution of the plurality of electronic orders,
wherein a first one or more electronic orders of the plurality of electronic orders comprise instructions to execute a trading operation with low latency; 
monitor at least one of the order manager subsystem and an external data source for information indicative of the risk protection characteristics; 
assess, responsive to the monitoring, that at least one order among the first one or more electronic orders violates the one or more predetermined thresholds; 
identify the at least one order that violates the one or more predetermined thresholds as at least one irregular transaction from among the plurality of electronic orders; 
temporarily halt at least one trading operation responsive to the at least one identified irregular transaction contrary to the received instructions to execute the trading operation with low latency; 
and responsive to the temporarily halt, at least one of cancel and bust one or more of the at least one identified irregular transaction, at least one outstanding electronic orders of the plurality of electronic orders, and at least one completed first one or more electronic orders of the plurality of electronic orders contrary to the received instructions to execute the trading operation with low latency.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of one or more specialized computers, one or more external electronic exchanges, a network, computer-readable instructions, a non- transitory computer-readable storage medium, at least one processor, an interface; at least one monitoring component; an order manager subsystem; and an execution manager subsystem, an external data source; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. The limitations of:
receive a plurality of electronic orders; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more specialized computers, one or more external electronic exchanges, a network, computer-readable instructions, a non- transitory computer-readable storage medium, at least one processor, an interface; at least one monitoring component; an order manager subsystem; and an execution manager subsystem, an external data source; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receive a plurality of electronic orders; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0050-0053], [0106] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2, 4-9, 11, and 28-31 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2, 4-9, 11, and 28-31 are directed to an abstract idea. Thus, the dependent claims 2, 4-9, 11, and 28-31 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
 
Prior Art
There was no prior art rejection on file in the present case. Examiner conducted an updated prior art search in view of the broadened claims. In view of the updated search, Examiner will not provide an art rejection at this time. 

Conclusion
THTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693